Opinion by
Judge DiSalle,
Robert Lee (Claimant) appeals from an order of the Workmen’s Compensation Appeal Board which affirmed a referee’s decision terminating his benefits. *260The referee’s decision was based upon a finding of fact that Claimant’s work-related disability had ceased. The sole issue presented by this case, therefore, is whether this key finding of fact is supported by substantial evidence, i.e., such relevant evidence as a reasonable mind might accept as adequate to support the conclusion reached. Pittsburgh Des Moines Steel Co. v. Workmen’s Compensation Appeal Board, 31 Pa. Commonwealth Ct. 530, 377 A.2d 833 (1977).
The record reveals that the employer’s doctor testified that Claimant’s continuing disability, if any, was not a result of any work-related injury. Claimant argues that this testimony was equivocal and, therefore, insufficient to support the referee’s finding. Our careful review of the.record indicates that the testimony was riot so uncertain, equivocal, ambiguous or contradictory as to warrant characterizing his medical opinion as mere conjecture. Novaselec v. Workmen’s Compensation Appeal Board, 16 Pa. Commonwealth Ct. 550, 332 A.2d 581 (1975). The referee’s finding is supported by substantial evidence, and, accordingly, we affirm.
Order
And Now, this 15th day of December, 1978, the order of the Workmen’s Compensation Appeal Board dated December 8, 1977, is hereby affirmed.